Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-4, 6-15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Park et al (US 20140049449 A1) and YEO et al (US 20150109544 A1) are hereby cited as some pertinent prior arts. Figures 1-4 of Park disclose a flexible display panel ([0079]), comprising: 
a first display zone (110); a second display zone (120); and a non-display zone (NDA, [0071]) located between the first display zone (110) and the second display zone (120), the non-display zone being an integral physical structure having no hollow portion; and wherein after the flexible display panel is bent along a folding axis (middle of NDA) extending along a first direction (center line  in NDA between 110 and 120) defined in the non-display zone, a light-emitting surface of the first display zone (110) and a light-emitting surface of the second display zone (120) face away from each other (Figure 2), wherein the folding axis comprises a first folding axis (at the line where 110 get bended in the NDA) and a second folding axis (at the line where 110 get bended in the NDA), wherein the first folding axis and the second folding axis extend in the first direction and are parallel to each other; and the first display zone is bendable along the first folding axis, and the second display zone is bendable along the second folding axis (please see Figure 2, the first and second folding axis is at two ends of the curved portion). YEO is another pertinent art which teaches a display apparatus includes a flexible display panel including a plurality of non-bending areas and a bending area between the non-bending areas, the flexible display panel being foldable along the bending area, a frame part in the non-bending areas of the flexible display panel and supporting the non-bending areas to prevent the non-bending areas from being bent, and a sensor in the bending area to sense folding of the flexible display panel ([0006]). Figures 4 and 8-9 of YEO teach disposing such sensors (613, 711) in the frame having a hollow zone in a first display zone and the second display zone in the frame for forming the sensors.
 
However, none of the above prior arts alone or in combination with other arts teaches a flexible display panel (or a display device), comprising “wherein the non-display zone comprises a plurality of bending-resistant portions, and each of the plurality of bending-resistant portions comprises a metal portion and an organic buffer portion covering the metal portion; and each of the plurality of bending-resistant portions extends in a second direction, the second direction being substantially perpendicular to the first direction, wherein the flexible display panel further comprises: a first metal layer; a first metal signal line located in the first display zone and configured to provide a driving signal to the first display zone; and a second metal signal line located in the second display zone and configured to provide a driving signal to the second display zone; wherein the metal portion, the first metal signal line and the second metal signal line are located in the same first metal layer” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1 and 18 are allowed.
Claims 3-4, 6-15 and 17 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813